IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-75,914



              EX PARTE WALLACE ABREGO SCHODTS, JR., Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 3409-B IN THE 394TH DISTRICT COURT
                         FROM BREWSTER COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of less

than one gram of cocaine and sentenced to three years’ imprisonment. He did not appeal his

conviction.

       The trial court has found that Applicant was convicted of a state jail felony but was assessed

an unauthorized sentence of three years when his community supervision was revoked. Applicant

is entitled to relief. Ex parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2006).
                                                                                    SCHODTS - 2

       Relief is granted. The judgment in Cause No. 3409 in the 394th Judicial District Court of

Brewster County is set aside, and Applicant is remanded to the custody of the Sheriff of Brewster

County to answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 7, 2008
Do Not Publish